Citation Nr: 0637799	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  00-01 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

2. Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain, from the initial grant of service 
connection.  


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran was a member of the Army National Guard from 
April 1988 to October 1999.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a December 1999 decision by 
the RO which found that the veteran's claim of service 
connection for degenerative disc disease of the lumbar spine 
was not well grounded.  A personal hearing at the RO was held 
in March 2000.  The Board remanded the appeal for additional 
development in March 2001.  

By rating action in December 2002, the RO granted service 
connection for lumbosacral strain and denied service 
connection for degenerative disc disease of the lumbar spine.  
A videoconference hearing before a member of the Board was 
held in June 2003.  The Board remanded the appeal for 
additional development in October 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

In response to the Board's October 2006 notification that the 
member of the Board who conducted the videoconference hearing 
in June 2003 was no longer at the Board, the veteran, in 
October 2006, indicated that he wished to be rescheduled for 
another videoconference hearing.  

In light of these circumstances, this case is REMANDED to the 
RO for the following:  

The veteran should be scheduled for 
another videoconference hearing before a 
member of the Board as soon as 
practicable.  

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2006).  


